MEMORANDUM **
I
In case No. 07-55345, Gem Systems, Inc. (“Gem”) moved for attorney’s fees under 17 U.S.C. § 505,15 U.S.C. § 1117, Cal. Civil Code § 3344 and 28 U.S.C. § 1927, after both parties had stipulated to a dismissal. Notwithstanding that the district court provided almost no analysis as to why it denied Gem’s motion for attorney’s fees, the record supports the district court’s denial. In fact, no evidence was presented by Gem why either party to a stipulated dismissal should be entitled to legal fees. Therefore, we affirm.
II
In case No. 07-55706, the district court granted summary judgment which we must reverse and remand because there is some evidence of oral and written assignments which may be valid, thus raising genuine issues of material fact which bear on standing. Additionally, there are issues of fact with respect to ownership of the memorabilia.1 In light of the remand, we *380also reverse the award of Rule 37 discovery sanctions.
No. 07-55345 AFFIRMED; No. 07-55706 REVERSED. Costs in both appeals to Brother Records, Inc.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We deny the request for judicial notice, of the Miami case admissions in deciding the appeal before us. See Ctr. for Bio-Ethical Reform, Inc. v. City of Honolulu, 455 F.3d 910, 919 n. 3 (9th Cir.2006) (expressing reluctance to grant judicial notice of “documents [that] were not before the district court and their significance, if any, is not factored into the record on appeal").